



Exhibit 10.4




GREAT PLAINS ENERGY INCORPORATED
AMENDED LONG-TERM INCENTIVE PLAN
SECTION ONE.    PURPOSE OF PLAN
The purposes of the Plan are to encourage officers, employees and non-employee
directors of the Company to acquire proprietary and vested interest in the
growth and performance of the Company, to generate an increased incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and to aid in the attraction and retention of exceptionally
qualified individuals upon whom the Company's success largely depends.
SECTION TWO.    DEFINITIONS
The following definitions are applicable herein:
“Act” means the Securities Act of 1933, as it may be amended from time to time.
“Award” means the award to a Participant of Bonus Shares, Director Shares,
Dividend Equivalents, Restricted Stock, Restricted Stock Units, Stock Options,
Stock Appreciation Rights, Performance Shares, Other Stock-Based Awards or
Director Deferred Share Units.
“Award Agreement” means a written or electronic agreement or instrument between
the Company and a Participant which evidences an Award and sets forth such
applicable terms, conditions and limitations (including treatment as a
Performance Award) as the Committee establishes for the Award.
“Award Period” means that period established by the Committee during which any
performance or continuous service goals specified with respect to earning any
Award are to be measured.
“Board” means the Board of Directors of the Company.
“Bonus Shares” means Shares that are awarded to a Participant without cost and
without restriction in recognition of past or expected future performance
(whether determined by reference to another employee benefit plan of the Company
or otherwise) or as an incentive to become an employee of the Company or a
Subsidiary as permitted by applicable law.
“Cause” means unless otherwise defined in a Participant's employment agreement
or change in control severance agreement with the Company, in which case such
definition will apply, (i) the material misappropriation of any of the Company's
funds or property; (ii) the conviction of, or the entering of a guilty plea or
plea of no contest with respect to, a felony, or the equivalent thereof; (iii)
commission of an act of willful damage, willful misrepresentation, willful
dishonesty, or other willful conduct that can reasonably be expected to have a
material adverse effect on the business, reputation, or financial situation of
the Company; or (iv) gross negligence or willful misconduct in performance of a
Participant's duties; provided, however, “cause” shall not exist under clause
(iv), above, with respect to an act or failure to act unless (A) the Participant
has been provided written notice describing in sufficient detail the acts or
failure to act giving rise to the Company's assertion of such gross negligence
or misconduct, (B) been provided a reasonable period to remedy any such
occurrence and (C) failed to sufficiently remedy the occurrence.
“Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any successor
provisions to such section and any regulations promulgated thereunder.


1

--------------------------------------------------------------------------------




“Committee” means (i) the Compensation and Development Committee or the
independent members of the Board, composed in each case of not less than two
directors, each of whom is both a “non-employee director” (within the meaning of
Rule 16b-3(b)(3) under the Exchange Act) and an “outside director” (within the
meaning of Code Section 162(m)) or (ii) any other committee of the Board to whom
the Board has delegated its authority under this Plan.
“Common Stock” means the common stock, without par value, of the Company, or
such other class of shares or other securities as may be subject to the Plan as
a result of an adjustment made pursuant to the provisions of Section Sixteen H.
“Company” means Great Plains Energy Incorporated and its successors, including
any Company as provided in Section Sixteen I.
“Covered Employee” means a Participant who, as of the last day of the Company's
taxable year in which the value of an Award is recognizable in income for
federal income tax purposes, is one of the groups of “covered employees,” within
the meaning of Code Section 162(m), with respect to the Company.
“Date of Disability” means the date on which a Participant is classified as
disabled as defined in the Company's Long-Term Disability Plan.
“Date of Grant” means, unless the Committee otherwise specifies a later Date of
Grant in the Committee's applicable granting resolution, the date on which an
Award is granted by the Committee.
“Date of Retirement” means the date of normal retirement or early retirement as
defined in the Company's pension plan.
“Director” means a member of the Board, a member of the board of directors of
any Subsidiary, or any honorary, advisory or emeritus director of the Company or
any Subsidiary.
“Director Deferred Share Unit” means, pursuant to Section Thirteen of this Plan,
a Non-Employee Director's right to receive a payment following the Non-Employee
Director's termination from service as a Director, in cash or Shares, of an
amount equal to the Fair Market Value of one Share.
“Director Equity Payment Fees” means any fees payable to a Non-Employee Director
in the form of Common Stock for his or her service as a Director of the Company
or any of its Subsidiaries.
“Director Shares” means, pursuant to Section Thirteen of the Plan, Shares issued
to a Director, as payment for serving as a Director.
“Disability” means that a Participant is classified as disabled as defined in
the Company's Long-Term Disability Plan.
“Dividend Equivalent” means a right granted appurtenant to an Award to receive
payments equal to dividends or property paid with respect to Shares underlying
such Award, at such time and on such terms and conditions as set forth in the
Award Agreement.
“Eligible Employee” means any officer of, or any person employed by, the Company
or any Subsidiary during any portion of an Award Period. Solely for purposes of
Substitute Awards, the term Eligible Employee includes any current or former
Employee of an Acquired Entity (as defined in the definition of Substitute
Awards) who holds Acquired Entity Awards (as defined in the definition of
Substitute Awards) immediately prior to the Acquisition Date (as defined in the
definition of Substitute Awards).
“Employee” means a common-law employee of the Company or any Subsidiary.


2

--------------------------------------------------------------------------------




“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Executive Officer” means (i) the president of the Company, any vice president
of the Company, including any vice president of the Company in charge of a
principal business unit, division or function (such as sales, administration, or
finance), any other officer who performs a policy making function or any other
Person who performs similar policy making functions for the Company, (ii)
Executive Officers (as defined in part (i) of this definition) of subsidiaries
of the Company who perform policy making functions for the Company, and (iii)
any Person designated or identified by the Board as being an “executive officer”
for purposes of the Act or the Exchange Act, including any Person designated or
identified by the Board as being a Section 16 Person.
“Fair Market Value” means, as of any date, the value of a Share or Shares
determined in good faith by the Committee in its sole discretion. Such
determination shall be conclusive and binding on all persons. For this purpose,
the Committee may adopt such formulas as in its opinion shall reflect the true
fair market value of such Share or Shares from time to time and may rely on such
independent advice with respect to such fair market value determination as the
Committee shall deem appropriate. To the extent that Shares are readily tradable
on an established securities market, the fair market value of the Shares may be
determined based upon the first sale on the day of determination, the closing
market price on the trading day before or the trading day of the day of
determination, the arithmetic mean of the high and low prices on the trading day
before or the trading day of determination or any other reasonable method using
actual transactions in such Shares as reported by such market. To the extent
that Shares are not readily tradable on an established market, the fair market
value of a Share or Shares as of a valuation date means a value determined by
the reasonable application of a reasonable valuation method. The determination
whether a valuation method is reasonable, or whether an application of a
valuation method is reasonable, is made based on the facts and circumstances as
of the valuation date.
“Good Reason” means, without a Participant's written consent and unless
otherwise defined in a Participant's employment agreement or change in control
severance agreement with the Company (in which case such definition will apply),
any of the following:
(1)
Any material and adverse reduction or material and adverse diminution in a
Participant's position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities held, exercised or assigned
at any time during the 90-day period immediately preceding the Change in
Control;

(2)
Any reduction in a Participant's annual base salary as in effect immediately
preceding the Change in Control or as the same may be increased from time to
time; or

(3)
A Participant being required by the Company to be based at any office or
location that is more than 70 miles from the location where the Participant was
employed immediately preceding the Change in Control.

Provided, however, notwithstanding the occurrence of any of the events set forth
above in this definition, Good Reason shall not include for the purpose of this
definition (1) an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Participant, or (2) any reduction in the Participant's base
annual salary or reduction in benefits received by the Participant where such
reduction is in connection with a company-wide reduction in salaries or
benefits.
“Incentive Stock Option” means an incentive stock option within the meaning of
Section 422 of the Code.


3

--------------------------------------------------------------------------------




“Non-Employee Director” means a Director who is not employed as an Employee by
the Company or any Subsidiary. Solely for purposes of Substitute Awards, the
term Non-Employee Director includes any current or former non-employee director
of an Acquired Entity (as defined in the definition of Substitute Awards) who
holds Acquired Entity Awards (as defined in the definition of Substitute Awards)
immediately prior to the Acquisition Date (as defined in the definition of
Substitute Awards).
“Option” or “Stock Option” means either a non-qualified stock option or an
Incentive Stock Option granted under Section Eight.
“Option Period” or “Option Periods” means the period or periods during which an
Option is exercisable as described in Section Eight E.
“Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
“Other Stock-Based Award” means any award of Shares or payment of cash that is
valued in whole or in part by reference to, or is otherwise based on, Shares,
other property, or achievement of performance metrics or measures.
“Participant” means an Eligible Employee or Non-Employee Director who has been
granted an Award under the Plan.
“Plan” means the Great Plains Energy Incorporated Long-Term Incentive Plan, as
amended.
“Performance-Based Exception” means the performance-based exception from the tax
deductibility limitations of Code Section 162(m) contained in Code Section
162(m)(4)(C) (including the special provision for stock options and stock
appreciation rights thereunder).
“Performance Award” means any Award that will be issued or granted, or become
vested or payable, as the case may be, upon the achievement of certain
performance goals (as described in Section Twelve B) to a Participant pursuant
to Section Twelve.
“Performance Shares” means an Award granted under Section Ten.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including “group” as
defined in Section 13(d) thereof.
“Restricted Stock” means an Award granted under Section Seven.
“Restricted Stock Unit” or “RSU” means an Award granted under Section Seven
evidencing the Participant's right to receive a Share (or, at the Committee's
discretion, a cash payment equal to the Fair Market Value of a Share) at some
future date and that is subject those restrictions set forth therein and the
Award Agreement.
“Section 16 Person” means a Person who is subject to obligations under Section
16 of the Exchange Act with respect to transactions involving equity securities
of the Company.
“Share” means a share of Common Stock.
“Stock Appreciation Right” or “SAR” means a right granted as an Award under the
Plan to receive, as of the date specified in the Award Agreement and with
respect to each SAR exercised, an amount equal to the excess of (a) the Fair
Market Value of a Share on the Exercise Date, over (b) the SAR's Strike Price.


4

--------------------------------------------------------------------------------




“Strike Price” means the per-Share price used as the baseline measure for the
value of a SAR, as specified in the Award Agreement.
“Subsidiary” means any corporation of which 50 percent or more of its
outstanding voting stock or voting power is beneficially owned, directly or
indirectly, by the Company.
“Substitute Award” means an Award granted under the Plan in substitution for
stock or stock-based awards (“Acquired Entity Awards”) held by current and
former employees or former non-employee directors of another corporation or
entity who become Employees or Non-Employee Directors as the result of a merger
or consolidation of the employing corporation or other entity (the “Acquired
Entity”) with the Company or a Subsidiary, or the acquisition by the Company or
a Subsidiary of property or stock of, or other ownership interest in, the
Acquired Entity immediately prior to such merger, consolidation, or acquisition
(“Acquisition Date”) as agreed to by the parties to such corporate transaction
and as may be set forth in the definitive purchase agreement. The limitations of
Section Five on the number of Shares reserved or available for grants, and the
limitations under Section Eight C and Section Nine C with respect to the Option
Price and Strike Price, shall not apply to Substitute Awards. Any issuance of a
Substitute Award which relates to an Option or a SAR shall be completed in
conformity with the rules under Code Section 409A relating to the substitutions
and assumptions of stock rights by reason of a corporate transaction.
“Termination” means resignation or discharge from employment with the Company or
any one of its Subsidiaries, except in the event of death, disability, or
retirement.
SECTION THREE.    EFFECTIVE DATE, DURATION AND SHAREHOLDER APPROVAL
A.
Effective Date.

The Plan originally became effective on May 5, 1992 and was subsequently amended
effective on May 7, 2002, May 1, 2007, May 3, 2011 and January 1, 2014. The Plan
is amended and restated effective May 3, 2016 and, except as expressly specified
otherwise, applies only with respect to Awards granted after such date.
B.
Period for Grants of Awards.

Awards may be granted until May 3, 2026.
C.
Termination of the Plan.

The Plan shall continue in effect until all matters relating to the payment of
Awards and administration of the Plan have been settled.
SECTION FOUR.    ADMINISTRATION
A.
General Powers.

The Plan shall be administered by the Committee for, and on behalf of, the
Board. The Committee shall have all of the powers (other than amending or
terminating this Plan as provided in Section Fifteen) respecting the Plan,
including, but not limited to those specific powers set forth below. All
questions of interpretation and application of the Plan, or of the terms and
conditions pursuant to which Awards are granted, exercised or forfeited under
the provisions hereof, shall be subject to the determination of the Committee.
Any such determination shall be final and binding upon all parties affected
thereby.


5

--------------------------------------------------------------------------------




B.
Specific Committee Powers.

Without limitation, the Committee shall have full power and authority and sole
discretion as follows:
(i)
to determine when, to whom and in what types and amounts Awards should be
granted;

(ii)
to grant Awards to Eligible Employees and Non-Employee Directors in any number,
and to determine the terms and conditions applicable to each Award;

(iii)
to determine, as to all or part of any Award as to any Participant, at the time
the Award is granted or thereafter, that the exercisability or vesting of an
Award shall be accelerated upon a Participant's death, disability, retirement,
Change in Control, termination of employment following a Change in Control, or
other special circumstances determined by the Committee;

(iv)
to determine that Awards shall continue to become exercisable or vested in full
or in installments after a Participant's termination of employment, to extend
the period for exercise of Options or SARs following a termination of employment
(but not beyond ten (10) years from the Date of Grant of the Option or SARs) or
to provide that any Restricted Stock Award, Restricted Stock Unit Award, or
Performance Share Award shall in whole or in part not be forfeited upon
Participant's death, disability, retirement, Change in Control, termination of
employment following a Change in Control or other special circumstances
determined by the Committee;

(v)
to determine the benefit payable under any Dividend Equivalent, and to determine
whether any vesting conditions have been satisfied;

(vi)
to determine, no later than the Date of Grant of Shares of Restricted Stock,
whether the payment of cash dividends thereon shall be paid immediately or
deferred until the underlying Shares become vested, and whether Restricted Stock
shall be held in escrow or other custodial arrangement;

(vii)
to determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Shares,
other Awards, or other property;

(viii)
subject to Section Sixteen K (Code Section 409A), to determine whether, to what
extent and under what circumstances cash, Shares, other Awards, other property
and other amounts payable with respect to an Award (other than with respect to
an Option or a SAR for which no additional deferral opportunity beyond the
deferral inherent in such Option or SAR is permitted under this Plan) will be
deferred, either at the election of the Participant, or, if and to the extent
specified in the Award Agreement, automatically or at the election of the
Committee;

(ix)
subject to Section Sixteen K (Code Section 409A), to grant Awards in replacement
of Awards previously granted under this Plan or any other compensation plan of
the Company, provided that any such replacement grant that would be considered a
repricing shall be subject to shareholder approval;

(x)
to make, amend, suspend, waive and rescind rules and regulations relating to the
Plan;

(xi)
to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;



6

--------------------------------------------------------------------------------




(xii)
with the consent of the Participant, to amend any Award Agreement at any time;
provided that the consent of the Participant shall not be required for any
amendment (a) that, in the Committee's determination, does not materially
adversely affect the rights of the Participant, or (b) which is necessary or
advisable (as determined by the Committee) to carry out the purpose of the Award
as a result of any new applicable law or change in an existing applicable law,
or (c) to the extent the Award Agreement specifically permits amendment without
consent;

(xiii)
to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the amount or percentage of Awards
which may from time to time be exercised by a Participant, and including
requiring the Participant to enter into restrictive covenants;

(xiv)
without the consent of the Participant, to make adjustments in the terms and
conditions of, and the criteria in, Awards in recognition of unusual or
nonrecurring events (including events described in Section Sixteen H) affecting
the Company or the financial statements of the Company, or in response to
changes in applicable laws, regulations or accounting principles; provided,
however, that in no event shall such adjustment increase the value of an Award
for a person expected to be a Covered Employee for whom the Committee desires to
have the Performance-Based Exception apply;

(xv)
to correct any defect or supply any omission or reconcile any inconsistency, and
to construe and interpret the Plan, the rules and regulations, the Award
Agreements or any other instrument entered into or relating to an Award under
the Plan, and to make all determinations, including factual determinations,
necessary or advisable for the administration of the Plan;

(xvi)
to cause the forfeiture of any Award or recover any Shares, cash or other
property attributable to an Award for violations of any Company ethics policy or
pursuant to any Company compensation clawback policy; and

(xvii)
to take any other action with respect to any matters relating to the Plan for
which it is responsible and to make all other decisions and determinations as
may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

C.
Delegation.

Notwithstanding the general administrative powers discussed above, the Board
may, by resolution, expressly delegate to a special committee consisting of two
or more directors, who may also be officers of the Company, the authority,
within specified parameters, to (i) grant Eligible Employees Awards under the
Plan, and (ii) determine the number of such Awards to be received by any such
participants; provided, however, that if such delegation of duties and
responsibilities is to officers of the Company or to directors who are not
“non-employee directors” (within the meaning of Rule 16b-3(b)(3) under the
Exchange Act) and “outside directors” (within the meaning of Code Section
162(m)), such officers or directors may not grant Awards to eligible
participants (a) who are subject to Section 16(a) of the Exchange Act at the
time of grant, or (b) who, at the time of grant, are anticipated to become
during the term of the Award, “covered employees” as defined in Section
162(m)(3) of the Code. The acts of such delegates shall be treated hereunder as
acts of the Board and such delegates shall report regularly to the Board and the
Compensation and Development Committee regarding the delegated duties and
responsibilities and any Awards so granted.


7

--------------------------------------------------------------------------------




SECTION FIVE:
GRANT OF AWARDS AND LIMITATION OF NUMBER OF SHARES AWARDED; GENERAL TERMS

A.
Share Limitations.

The Committee may, from time to time, grant Awards to one or more Eligible
Employees or Non-Employee Directors, provided that (i) subject to any adjustment
pursuant to Section Sixteen H, the aggregate number of Shares available for
Awards under this Plan may not exceed 8,000,000 Shares (the “Maximum
Limitation”); (ii) Shares tendered with respect to the payment of any Option
Price, Shares withheld for any taxes, Shares repurchased by the Company using
Option Price proceeds, and all Shares underlying any portion of a SAR or Option
that is settled in Shares (regardless of the actual number of net Shares
delivered upon exercise) shall count against this Maximum Limitation, (iii) to
the extent that an award lapses or the rights of the Participant to whom it was
granted terminate, any Shares subject to such Award shall not be counted as
having been granted under the Plan and shall not be reduced from the Maximum
Limitation; (iv) any Share required to satisfy Substitute Awards shall not count
against the Maximum Limitation; and (v) Shares delivered by the Company under
the Plan may be authorized but unissued Shares, Shares held in the treasury of
the Company or Shares purchased on the open market (including private purchases)
in accordance with applicable securities laws. In determining the size of the
Awards, the Committee shall assess the performance of the Eligible Employees
(which may include continuous service) against criteria to be established by the
Committee, from time to time, based on the Company's performance (such as
shareholder and customer related factors) and shall take into account a
Participant's responsibility level, potential, cash compensation level, and the
Fair Market Value of the Common Stock at the time of Awards, as well as such
other considerations as it deems appropriate. The maximum number of Shares with
respect to which an Award or Awards (other than a Substitute Award) may be
granted to any Participant in any single calendar year shall not exceed 500,000
Shares (increased, proportionately, in the event of any stock split or stock
dividend with respect to the Shares in accordance with Section Sixteen H). The
maximum number of Shares that may be subject to grants of Incentive Stock
Options is the Maximum Limitation.
B.
Rights as Shareholder.

Except with respect to an Award of Restricted Stock, a participant or a
transferee of a Participant shall have no rights as a shareholder with respect
to any Shares covered by an Award until the date the Award is exercised, becomes
vested or is settled, as the case may be, except as provided in Section Sixteen
A.
C.
Dividend Equivalents.

Subject to the provisions of the Plan and to the extent expressly provided in
the applicable Award Agreement, the recipient of an Award other than an Option
or SAR may, if so determined by the Committee, be entitled to receive, currently
or on a deferred basis, Dividend Equivalents with respect to the number of
Shares covered by the Award, as determined by the Committee in its sole
discretion. The Committee may provide that the Dividend Equivalents (if any)
shall be deemed to have been reinvested in additional Shares or otherwise
reinvested and may provide that the Dividend Equivalents are subject to the same
vesting or performance conditions as the underlying Award. Notwithstanding the
foregoing, Dividend Equivalents credited in connection with an Award that vests
based on the achievement of performance goals shall be subject to restrictions
and risk of forfeiture to the same extent as the Award with respect to which
such Dividend Equivalents have been credited.


8

--------------------------------------------------------------------------------




Solely with respect to Performance Shares granted under Section Ten, and unless
otherwise provided in an Award Agreement (i) if the Award Agreement provides for
the payment of Dividend Equivalents, such Dividend Equivalents will be equal to
the dividends paid during the entire Award Period for which the Performance
Shares relate and not just that period of time after the Performance Shares were
granted and (ii) at the end of an Award Period and provided the Performance
Shares have not been forfeited in accordance with the terms of this Plan, the
Participant shall be paid in a lump sum cash payment, or, if specified by the
Committee, in an equivalent number of Shares based on the value of the
Performance Shares otherwise vesting as of the payment date, the aggregate
amount of such hypothetical dividend equivalents.
SECTION SIX.    ELIGIBILITY
Eligible Employees and Non-Employee Directors of the Company and its
Subsidiaries (including officers or salaried full-time employees who are members
of the Board) shall be eligible to receive Awards. Subject to the provisions of
the Plan, the Committee shall from time to time select from such eligible
persons those to whom Awards shall be granted and determine the amount of such
Awards. In no event shall the existence of this Plan create an obligation or
duty of the Committee or the Company to grant an Award to any person under this
Plan.
SECTION SEVEN.    RESTRICTED STOCK AND RESTRICTED STOCK UNITS
A.
Grant of Restricted Stock.

The Committee may grant an Award of one or more Shares of Restricted Stock to
any Eligible Employee or Non-Employee Director.
A Restricted Stock Award made pursuant to this Section Seven shall be in the
form of Shares, restricted as provided herein. The Restricted Stock shall be
issued in the name of the Participant and shall, to the extent certificated,
bear a restrictive legend or, to the extent uncertificated, contain
instructions, prohibiting sale, transfer, pledge or hypothecation of the
Restricted Stock until the expiration of the restriction period, or shall be
placed in escrow or other custodial arrangements prohibiting such sale,
transfer, pledge or hypothecation.
The Committee may also impose such other restriction and conditions on the
restricted stock as it deems appropriate.
Upon issuance to the Participant of Restricted Stock, the Participant shall have
the right to vote the Restricted Stock.
B.
Restricted Stock Agreement.

Each Restricted Stock award shall be evidenced by an Award Agreement between the
Company and the Participant containing the terms and conditions as may be
determined by the Committee, including, without limitation, provisions relating
to the vesting of the Restricted Stock and any special vesting conditions or
rights associated with the Award.
C.
Grant of Restricted Stock Units.

The Committee may grant an Award of one or more Restricted Stock Units to any
Eligible Employee or Non-Employee Director. Such grant of Restricted Stock Units
may be made in connection with or separate from a grant of Restricted Stock.


9

--------------------------------------------------------------------------------




The Company shall establish an account (“RSU Account”) on its books for each
Participant who receives a grant of Restricted Stock Units. Restricted Stock
Units shall be credited to the Participant RSU Account as of the Date of Grant
of such Restricted Stock Units. RSU Accounts shall be maintained for
recordkeeping purposes only and the Company shall not be obligated to segregate
or set aside assets representing securities or other amounts credited to RSU
Accounts. The obligation to make distributions of securities or other amounts
credited to RSU Accounts shall be an unfunded, unsecured obligation of the
Company.
The Committee may also impose such other restriction and conditions on the
Restricted Stock Units as it deems appropriate.
A Participant shall have no voting rights with respect to any Shares underlying
the Restricted Stock Units unless and until such time as the Shares underlying
the RSUs are issued.
Except as otherwise provided in an Award Agreement, whenever dividends are paid
or distributions are made with respect to Shares, Dividend Equivalents shall be
credited to RSU Accounts on all Restricted Stock Units credited thereto, as of
the record date for such dividend or distribution. Such Dividend Equivalents
shall be credited to the RSU Account either (i) in the form of additional
Restricted Stock Units (in a number determined by dividing the aggregate value
of such Dividend Equivalents by the Fair Market Value of a Share at the payment
date of such dividend or distribution) or (ii) deferred cash. Any additional
RSUs or deferred cash amounts shall be subject to the same restrictions and
other terms as apply to the RSUs with respect to which such Dividend Equivalents
are credited and in no event will the payment of such property or deferred cash
be made before the underlying RSUs are payable.
The Company shall settle an RSU Account by delivering to the holder thereof
(which may be the Participant or his or her beneficiary, as applicable) either
(i) if settled through the issuance of Shares, a number of Shares equal to the
whole number of Shares underlying the Restricted Stock Units then credited to
the Participant RSU Account (or a specified portion in the event of any partial
settlement); provided that any fractional Shares underlying Restricted Stock
Units remaining in the RSU Account on the settlement date shall be distributed
in cash in an amount equal to the Fair Market Value of a Share as of the
settlement date multiplied by the remaining fractional Restricted Stock Unit, or
(ii) if settled through a payment of cash, a payment in an amount equal to the
Fair Market Value of the Restricted Stock Units then credited to the Participant
RSU Account and then eligible to be settled (or a specified portion in the event
of any partial settlement). Subject to any deferral election made by the
Participant, the “settlement date” for all Restricted Stock Units credited to
the Participant's RSU Account and that otherwise have not been forfeited shall
be when restrictions applicable to an Award of Restricted Stock Units have
lapsed in accordance with the terms of the Award Agreement; provided, however,
to the extent an RSU is subject to Code Section 409A, no settlement shall be
made on account of a disability unless such disability meets the definition of
“disability” as defined in Code Section 409A(a)(2)(C)(i)), and no settlement
shall be made on account of a retirement or termination of employment unless
such retirement or termination of employment constitutes a “separation from
service” (as provided in Code Section 409A(a)(2)(A)(i)).
D.
Restricted Stock Unit Agreement.

Each Restricted Stock Unit award shall be evidenced by an Award Agreement
between the Company and the Participant containing the terms and conditions as
may be determined by the Committee, including, without limitations, provisions
relating to the vesting of the Restricted Stock Units and any special vesting
conditions or rights associated with the Award.


10

--------------------------------------------------------------------------------




E.
Restriction Period.

At the time Restricted Stock or Restricted Stock Units are granted, the
Committee shall establish a restriction period applicable to such Award which
shall not be less than one year nor more than ten years. The restriction period
and the restrictions imposed may be based on the achievement of specific
performance goals, time-based restrictions following the achievement of specific
performance goals, restrictions based on the occurrence of a specified event,
and/or restrictions under applicable securities laws. Each Restricted Stock
Award or Restricted Stock Unit Award may have a different restriction period or
a different type of restrictions at the discretion of the Committee. Except with
respect to Restricted Stock Awards or Restricted Stock Unit Awards made to new
hires or in connection with other special one-time circumstances, any time-based
restrictions (other than time-based restrictions following the achievement of
specific performance goals) shall remain in effect (in whole or in part) at
least until the first anniversary of the Date of Grant; provided, however, in
the event of a Participant's death, Disability, retirement, or a termination of
employment following a Change in Control, all or a portion of the Award may
become fully vested as is provided for (i) in this Plan, (ii) in an Award
Agreement or (iii) by a determination of the Committee. In the case of
Restricted Stock or RSUs awarded based on performance in a performance period,
the performance period will not be less than one year.
F.
Forfeiture.

Except as otherwise provided for in this Plan or the Award Agreement or
determined by the Committee, upon the termination of employment of a Participant
holding Restricted Stock or RSUs for any reason during the period of time in
which some or all of the Shares are subject to restrictions, all Shares of
Restricted Stock and all RSUs held by the Participant and still subject to
restriction will be forfeited by the Participant and, in the case of Shares of
Restricted Stock, reacquired by the Company; provided that in the event of a
Participant's retirement, Disability, death, or in cases of special
circumstances, the Committee may, in its discretion, waive in whole or in part
any or all of the remaining restrictions or conditions with respect to the
Participant's Shares of Restricted Stock or RSUs.
G.
Payout of Award.

Upon completion of the restriction period and satisfaction of any other
restrictions required by the Award, all restrictions on the Restricted Stock and
RSUs will expire and, in the case of Restricted Stock, all applicable
restrictions thereon will be removed and, in the case of Restricted Stock Units,
the underlying Shares will be issued to the Participant.
SECTION EIGHT.    STOCK OPTIONS
A.
Grant of Option.

The Committee may grant an Award of one or more Options to any Eligible Employee
or Non-Employee Director.
B.
Stock Option Agreement.

Each Option granted under the Plan shall be evidenced by an Award Agreement
between the Company and the Participant containing such terms and conditions as
may be determined by the Committee, including, without limitations, provisions
to qualify Incentive Stock Options as such under Section 422 of the Code;
provided, however, that each Stock Option shall be subject to the following
terms and conditions: (i)  the Options are exercisable either in total or in
part with a partial exercise


11

--------------------------------------------------------------------------------




not affecting the exercisability of the balance of the Option; (ii)  every Share
purchased through the exercise of an Option shall be paid for in full at the
time of the exercise; (iii)  each Option shall cease to be exercisable, as to
any Share, at the earliest of (a) the Participant's purchase of the Shares to
which the Option relates, or (b) the lapse of the Option; and (iv)  Options
shall not be transferable by the Participant other than by will or the laws of
descent and distribution or, if permitted by the Company, pursuant to a domestic
relations order validly issued and approved by a court of proper jurisdiction.
Non-Employee Directors shall be ineligible to receive Incentive Stock Options.
Except with respect to Option Awards made to new hires or in connection with
other special one-time circumstances, in no event shall an Option that is
subject to a time-based minimum exercise or vesting schedule (other than a
time-based exercise or vesting schedule following the achievement of specific
performance goals) be fully exercisable/vested earlier than the first
anniversary of the Date of Grant; provided, however, in the event of a
Participant's death, Disability, retirement, or a termination of employment
following a Change in Control, all or a portion of the Award may become fully
exercisable/vested as is provided for (i) in this Plan, (ii) in an Award
Agreement or (iii) by a determination of the Committee.
C.
Option Price.

The Option Price per Share shall be set by the grant, but, except with respect
to the issuance of a Substitute Award, shall not be less than 100 percent of the
Fair Market Value at the Date of Grant.
D.
Form of Payment.

At the time of an exercise of an Option, the Option Price shall be payable in
any manner allowed under applicable law and as permitted by the Committee,
including, but not limited to:
(i)
Cash or certified bank check;

(ii)
By delivery to the Company Shares then owned by the Participant, the Fair Market
Value of which equals the purchase price of the Shares purchased pursuant to the
Option, properly authorized or endorsed for transfer to the Company; provided,
however, that Shares used for this purpose must have been held by the Holder for
such minimum period of time as may be established from time to time by the
Committee; and provided further that the Fair Market Value of any Shares
delivered in payment of the purchase price upon exercise of the Options shall be
the Fair Market Value as of the exercise date, which shall be the date of
delivery of the Shares used as payment of the Option Price;

In lieu of actually surrendering to the Company the Shares then owned by the
Participant, the Committee may, in its discretion permit the Participant to
submit to the Company a statement affirming ownership by the Participant of such
number of Shares and request that such Shares, although not actually
surrendered, be deemed to have been surrendered by the Participant as payment of
the exercise price;
(iii)
For any Participant other than an Executive Officer or except as otherwise
prohibited by the Committee, by payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board;

(iv)
By a “net exercise” arrangement pursuant to which the Company will not require a
payment of the Option Price but will reduce the number of Shares issued upon the
exercise by the largest number of whole Shares that has a Fair Market Value on
the date of exercise that does not exceed the aggregate Option Price. With
respect to any remaining balance of the aggregate Option Price, the Company will
accept a cash payment from the Participant; or



12

--------------------------------------------------------------------------------




(v)
Any combination of the consideration provided in the foregoing subsections (i),
(ii), (iii) and (iv).

E.
Other Terms and Conditions.

Each Option shall become exercisable in such manner and within such Option
Period or periods not to exceed ten years from its Date of Grant, as set forth
in the Stock Option Agreement.
F.
Lapse of Option.

An Option will lapse upon the first occurrence of one of the following
circumstances: (i) ten years from the Date of Grant; (ii) three months following
the Participant's retirement (as retirement is defined in the Award Agreement or
other policy of the Company and, in the absence of any such definition,
retirement shall be the Participant's Date of Retirement); (iii) at the time of
a Participant's Termination (other than in connection with a Change in Control
as provided in Section Fourteen); (iv) at the expiration of the Option Period
set by the grant; or (iv) twelve months from the Date of Disability. If,
however, the Participant dies within the Option Period and prior to the lapse of
the Option, the Option shall lapse unless it is exercised within the Option
Period or twelve months from the date of the Participant's death, whichever is
earlier, by the Participant's legal representative or representatives or by the
person or persons entitled to do so under the Participant's will or, if the
Participant shall fail to make testamentary disposition of such Option or shall
die intestate, by the person or persons entitled to receive said Option under
the applicable laws of descent and distribution.
G.
Early Disposition of Common Stock.

If a Participant shall engage in a disqualifying disposition (as such term or
successor term is then used under the Code) with respect to any Shares purchased
pursuant to an Incentive Stock Option (presently within one year from the date
the Shares were acquired or within two years from the Date of Grant of the
Option), then, to provide the Company with the opportunity to claim the benefit
of any income tax deduction which may be available to it under the
circumstances, the Participant shall, within ten days of such disposition,
notify the Company of the dates of acquisition and disposition of such Shares,
the number of Shares so disposed and the consideration, if any, received
therefore.
H.
Individual Dollar Limitations.

The aggregate Fair Market Value (determined at the time of Award) of the Shares,
with respect to which an Incentive Stock Option is exercisable for the first
time by a Participant during any calendar year (whether under this Plan or
another plan or arrangement of the Company) shall not exceed $100,000 (or such
other limit as may be in effect under the Code on the date of Award). In the
event the foregoing results in a portion of an Option designated as an Incentive
Stock Option exceeding the $100,000 limitation, only such excess shall be
treated as a non-qualified stock option.
I.
No Obligation to Exercise Option.

The granting of an Option shall impose no obligation on the Participant to
exercise such Option.
J.
No Repricing of Options Unless Repricing Subject to Shareholder Approval.

In no event may the Committee, without shareholder approval (i) amend an Option
to reduce its Option Price, (ii) cancel an Option and regrant an Option with an
Option Price lower than the original Option Price of the cancelled Option, (iii)
cancel an Option in exchange for cash or another Award, or (iv) take any other
action (whether in the form of an amendment, cancellation, or replacement grant)
that has the effect of “repricing” an Option, as defined under the rules of the
established stock


13

--------------------------------------------------------------------------------




exchange or quotation system on which the Shares are then listed or traded if
such stock exchange's or quotation system's rules define what constitutes a
repricing shareholder.
SECTION NINE.    STOCK APPRECIATION RIGHTS
A.
Grant of Stock Appreciation Rights.

The Committee, at any time and from time to time, may grant SARs to any Eligible
Employee or Non-Employee Director either alone or in addition to other Awards
granted under the Plan. The Committee may impose such conditions or restrictions
on the exercise of any SAR as it shall deem appropriate. In no event may the
compensation payable under a SAR be greater than the excess of the Fair Market
Value of the Share on the date the SAR is exercised over the Fair Market Value
of the Share on the date of grant of the SAR. The SAR shall not include any
feature for the deferral of compensation other than the deferral of recognition
of income until the exercise of the SAR.
B.
SAR Agreements.

Each SAR shall be evidenced by an Award Agreement in such form as the Committee
may approve, which shall contain such terms and conditions not inconsistent with
the provisions of the Plan as shall be determined from time to time by the
Committee. Unless otherwise provided in the Award Agreement no SAR grant shall
have a term of more than ten (10) years from the date of grant of the SAR.
Except with respect to SAR Awards made to new hires or in connection with other
special one-time circumstances, in no event shall a SAR that is subject to a
time-based minimum exercise or vesting schedule (other than a time-based
exercise or vesting schedule following the achievement of specific performance
goals) be fully exercisable/vested earlier than the first anniversary of the
Date of Grant; provided, however, in the event of a Participant's death,
Disability, retirement, or a termination of employment following a Change in
Control, all or a portion of the Award may become fully exercisable/vested as is
provided for (i) in this Plan, (ii) in an Award Agreement or (iii) by a
determination of the Committee.
C.
Strike Price.

The Strike Price of a SAR shall be determined by the Committee in its sole
discretion; provided that, except with respect to a Substitute Award, the Strike
Price shall not be less than 100 percent of the Fair Market Value of a Share on
the Date of Grant of the SAR.
D.
Exercise and Payment.

Except as may otherwise be provided by the Committee in an Award Agreement, SARs
shall be exercised by the delivery of a written notice to the Company, setting
forth the number of Shares with respect to which the SAR is to be exercised.
Payments made in connection with the exercise of a SAR shall be made on or as
soon as administratively practicable following the exercise date. Any payment by
the Company in respect of a SAR may be made in cash, Shares, other property, or
any combination thereof, as the Committee, in its sole discretion, shall
determine.
E.
No Repricing of SARs Unless Repricing Subject to Shareholder Approval.

In no event may the Committee, without shareholder approval (i) amend a SAR to
reduce its Strike Price, (ii) cancel a SAR and regrant a SAR with an Strike
Price lower than the original Strike Price of the cancelled SAR, (iii) cancel a
SAR in exchange for cash or another Award, or (iv) take any other action
(whether in the form of an amendment, cancellation, or replacement grant) that
has the effect of “repricing” a SAR, as defined under the rules of the
established stock exchange or quotation


14

--------------------------------------------------------------------------------




system on which the Shares are then listed or traded if such stock exchange's or
quotation system's rules define what constitutes a repricing.
SECTION TEN.    PERFORMANCE SHARES
A.
Grant of Performance Shares.

The Committee may grant an Award of one or more Performance Shares to any
Eligible Employee or Non-Employee Director.
A Performance Share is the right to receive a payment from the Company with
respect to such Performance Share subject to satisfaction of such terms and
conditions as the Committee may determine. Performance Shares shall be credited
to a Performance Share account to be maintained for each Participant. Each
Performance Share shall be deemed to be equivalent of one Share. Unless
specifically provided in an Award Agreement, the Award of Performance Shares
under the Plan shall not entitle the participant to any interest in or to any
dividend, voting, or other rights of a shareholder of the Company.
A grant of Performance Shares may be made by the Committee during the term of
the Plan, even if the applicable Award Period extends beyond the term of the
Plan.
The Participant shall be entitled to receive payment for each Performance Share
of an amount based on the achievement of performance measures for such Award
Period as determined by the Committee. During or before the Award Period, the
Committee shall have the right to establish requirements or other criteria for
measuring such performance.
B.
Performance Share Agreement.

Each Performance Share shall be evidenced by an Award Agreement in such form as
the Committee may approve, which shall contain such terms and conditions not
inconsistent with the provisions of the Plan as shall be determined from time to
time by the Committee.
C.
Form and Timing of Payment.

Unless a Performance Share Award Agreement is specifically amended to comply
with the conditions under Code Section 409A to avoid the additive income taxes
imposed thereunder, any payment relating to Performance Shares shall be made as
soon as practicable following the end of the Award Period but in no event will
any payment relating to Performance Shares be made later than the last day of
the applicable 2 ½ month period set forth in Treasury Regulations §
1.409A-1(a)(4).
The payment to which a Participant shall be entitled at the end of an Award
Period shall be a dollar amount equal to the number of Performance Shares
earned, multiplied by the Fair Market Value of a Share on the payment date.
Payment shall normally be made in Shares. The Committee, however, in its sole
discretion, may authorize payment in such combinations of cash and Shares or all
in cash as it deems appropriate.
D.
Forfeiture.

Except as provided in Section Fourteen (Change in Control) or in special
circumstances as otherwise determined by the Committee including, without
limitation, a Participant's retirement, Disability or death, (i) upon the
termination of employment of a Participant holding Performance Shares for any
reason before some or all of the Performance Shares have been paid, all
Performance Shares (other than any vested Performance Shares for which a valid
deferral election has been made and which


15

--------------------------------------------------------------------------------




are scheduled to be paid in the future) which have not been paid will be
forfeited by the Participant. In special circumstances as otherwise determined
by the Committee including, without limitation, the Participant's retirement,
Disability or death, the Committee may, in its sole discretion, (i) accelerate
payment with respect to some or all of the Performance Shares, (ii) provide that
the payout of any Performance Shares will be prorated for service during the
Award Period and paid at the end of the Award Period, or (iii) provide that a
Participant is entitled to a full payout (or less than full payout) at the end
of the Award Period of all Performance Shares based on the level of achievement
of the established performance goals.
SECTION ELEVEN.     BONUS SHARES AND OTHER STOCK-BASED AWARDS    
A.
Grant of Bonus Shares and Other Stock-Based Awards.

Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Employee or Non-Employee Director, in such amount and upon such terms
and at any time and from time to time as shall be determined by the Committee.
Subject to the terms of the Plan, the Committee may also grant to an Eligible
Employee or Non-Employee Director, in such amount and upon such terms and at any
time and from time to time as shall be determined by the Committee any Other
Stock-Based Award.
B.
Award Agreement.

A Bonus Share Award may be evidenced by an Award Agreement or other form of
communication as the Committee may approve. An Other Stock-Based Award shall be
evidenced by an Award Agreement in such form as the Committee may approve, which
shall contain such terms and conditions not inconsistent with the provisions of
the Plan as shall be determined from time to time by the Committee.
SECTION TWELVE.    PERFORMANCE AWARDS; SECTION 162(M) PROVISIONS.
A.
Terms of Performance Awards.

The Committee may grant one or more Performance Awards to any Eligible Employee
or Non-Employee Director.
Except as provided in Section Fourteen (Change in Control), Performance Awards
will be issued or granted, or become vested or payable, only after the end of
the relevant Award Period. The established performance goals for each Award
Period and the amount payable upon satisfaction of those performance goals shall
be conclusively determined by the Committee. When the Committee determines
whether a performance goal has been satisfied for any Award Period, the
Committee may make such determination using calculations which include or
exclude an event or transaction that is either of an unusual nature or of a type
that indicates infrequency of occurrence (under generally accepted accounting
principles (United States) (“GAAP”) and as described in Financial Accounting
Standards Board Accounting Standards Subtopic 225-20 (or any successor
provision) or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s Annual Report on Form 10-K for
the applicable fiscal year). The Committee also may establish performance goals
that are determined using GAAP or other non-GAAP financial measures and may
include or exclude mark-to-market gains and losses on energy contracts, any
unusual or non-recurring items, including the charges or costs associated with
restructurings of the Company, discontinued operations, and the cumulative
effects of accounting changes and, further, may take into account changes in
applicable tax laws or accounting principles or such other items and factors as
the Committee may determine reasonable and appropriate under the circumstances


16

--------------------------------------------------------------------------------




(including any factors that could result in the Company's paying non-deductible
compensation to an Employee or Non-Employee Director).
B.
Performance Goals.

If an Award is subject to this Section Twelve, then the lapsing of restrictions
thereon, or the vesting thereof, and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee which shall
be based on the attainment of one or any combination of the following metrics
(the “Performance Measures”) (which may be calculated on a GAAP or non-GAAP
basis), which may be established on an absolute or relative basis for the
Company as a whole or any of its subsidiaries, operating divisions or other
operating units, and which may be measured in the aggregate or on a per Share
basis:
1.
Earnings measures, including net earnings on either a LIFO, FIFO or other basis;

2.
Operating measures, including operating income, operating earnings, operating
margin, funds from operations and operating measures determined on an absolute
basis or relative to another Performance Measure such as total adjusted debt;

3.
Income or loss measures, including net income or net loss;

4.
Cash flow measures, including cash flow or free cash flow and measures based on
all operations or a designated segment of operations;

5.
Revenue measures;

6.
Measures based on expense levels, including measures determined either on a
Company-wide basis or in respect of any one or more subsidiaries or business
units;

7.
Operating and maintenance cost management and employee productivity measures,
including measures based on an Equivalent Availability Factor (EAF) for coal and
nuclear divisions;

8.
Return measures, including shareholder return, return on assets, investments,
equity, or sales, and whether determined on an absolute basis or relative to
another performance measure or industry peer group (e.g., Edison Electric
Institute (EEI) index);

9.
Growth or rate of growth in any of the Performance Measures set forth herein;

10.
Share price (including attainment of a specified per-share price during the
Award Period; growth measures and total shareholder return or attainment by the
Shares of a specified price for a specified period of time);

11.
Strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market share, market penetration, geographic business
expansion goals, objectively identified project milestones, production volume
levels, and cost targets;

12.
Accomplishment of, or goals related to, mergers, acquisitions, divestitures,
dispositions, public offerings or similar extraordinary business transactions;

13.
Achievement of business or operational goals such as market share and/or
business development and/or customer objectives;



17

--------------------------------------------------------------------------------




14.
Achievement of goals based on or related to average funds from operations or
ratios of funds from operations to total adjusted debt;

15.
Achievement of credit ratings or certain credit quality levels; and/or

16.
Achievement of goals based on or related to safety audits, customer satisfaction
results, indices or surveys, non-fuel O&M, System Average Interruption Duration
Index “SAIDI”, System Average Interruption Frequency Index “SAIFI” or Days Away,
Restricted or Transferred “DART”;

provided that applicable Performance Measures may be applied on a pre- or
post-tax basis; and provided further that the Committee may, when the applicable
Performance Measures are established, provide that the formula for such
Performance Measures may include or exclude items to measure specific
objectives, including but not limited to losses from discontinued operations,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, foreign exchange impacts, mark-to-market gains and
losses from energy contracts, and any unusual, nonrecurring gain or loss. In
addition to the foregoing Performance Measures, the Performance Measures shall
also include any performance goals which are set forth in a Company bonus or
incentive plan, if any, which has been approved by the Company's shareholders,
which are incorporated herein by reference. Such performance goals shall be set
by the Committee within the time period prescribed by, and shall otherwise
comply with the requirements of, Code Section 162(m).
C.
Adjustments.

Except as provided in Section Sixteen H (Changes in Capital Structure) and
Section Fourteen (Change in Control) or as provided for in the immediately
following sentence, with respect to any Award that is subject to this Section
Twelve, the Committee may not adjust upwards the amount payable pursuant to such
Award, nor may it waive the achievement of the applicable performance goals
except in the case of the death or Disability of the Participant. The Committee
may, at the time it initially establishes one or more Performance Measures,
provide that the amount payable upon achievement of such Performance Measures
may be increased in the discretion of the Committee or that the achievement of
the applicable Performance Measures may be waived. If the Committee does not
specifically provide for such flexibility at the time it establishes a
Performance Measures, the Committee will not be permitted to adjust upwards the
amount payable pursuant to the Award nor waive the achievement of the applicable
Performance Measures except in the case of the death or Disability of the
Participant or a Change in Control.
D.
Other Code Section 162(m) Restrictions.

Notwithstanding any other provision of this Plan, if the Committee determines at
the time any Award is granted to a Participant that such Participant is, or is
likely to be at the time he or she recognizes income for federal income tax
purposes in connection with such Award, a Covered Employee, then the Committee
shall have the power to impose such other restrictions on the Awards subject to
this Section Twelve as it may deem necessary or appropriate to ensure that such
Awards satisfy all requirements for “performance-based compensation” within the
meaning of Code Section 162(m)(4)(B).




18

--------------------------------------------------------------------------------




SECTION THIRTEEN.
DIRECTOR SHARES AND DIRECTOR DEFERRED SHARE UNITS

A.
Election to Receive Award of Director Shares or Director Deferred Share Units.

Each Non-Employee Director may elect to have his/her Director Equity Payment
Fees (i) paid on a current basis in the form of Director Shares, or, pursuant to
this Section Thirteen, on a deferred basis. Any election to have Director Equity
Payment Fees converted into Director Deferred Share Units and paid on a deferred
basis shall be made in accordance with Section Thirteen B below. In the absence
of any election made by a Non-Employee Director, all Director Equity Payment
Fees will be paid on a current basis through the issuance of Director Shares.
B.
Timing of Election to Convert Director Equity Payment Fees.

Each Non-Employee Director that desires to convert all or a portion of his or
her Director Equity Payment Fees into Director Deferred Share Units shall make
such conversion election on the Director's “Deferred Equity Payment Election
Form” (the “Election Form”) and file such Election Form with the Plan
Administrator before the first day of the calendar year in which services
related to the Director Equity Payment Fees to be converted and deferred are to
be performed. Such Election Form shall remain in effect for subsequent calendar
years until a written notice to revise the Election Form is delivered to the
Plan Administrator before the first day of the calendar year in which the
services related to the Director Equity Payment Fees subject to the revision are
performed. As of each December 31, the election becomes irrevocable with respect
to Director Equity Payment Fees payable with respect to services performed in
the immediately following calendar year.
Subject to the rules in Treasury Regulation § 1.409A-2(a)(7) relating to whether
a service provider has previously been eligible to participate in the same type
of nonqualified deferred compensation arrangement as described in this Section
Thirteen, notwithstanding the preceding paragraph, an election made by an
individual in the calendar year in which he or she first becomes a Non-Employee
Director may be made pursuant to an Election Form delivered to the Company
within thirty (30) days after the date on which he or she becomes a Non-Employee
Director and shall be effective with respect to Director Equity Payment Fees
earned from and after the date such Election Form is delivered to the Company.
C.
Director Equity Payment Fees Conversion Into Director Deferred Share Units.

Any Director Equity Payment Fees that are to be converted into Director Deferred
Share Units shall be so converted on each day the Director Equity Payment Fees
would otherwise have been payable to the Director. The number of Director
Deferred Share Units to be granted to a Non-Employee Director shall be equal to
the number of Shares that otherwise would have been payable on such day to the
Director.
D.
Director Deferred Share Units Account.

The Company will create and maintain on its books a Director Deferred Share Unit
Account for each Non-Employee Director who has made an election to convert
Director Equity Payment Fees into Director Deferred Share Units. The Company
will credit to such account the number of Director Deferred Share Units earned
pursuant to the Non-Employee's Director's conversion election.


19

--------------------------------------------------------------------------------




E.
Dividends.

As of the date any dividend is paid to holders of Shares, each Director Deferred
Share Unit Account, regardless of whether the Non-Employee Director is then a
Director, will be credited with additional Director Deferred Share Units equal
to the number of Shares that could have been purchased with the amount which
would have been paid as dividends on a number of Shares (including fractions of
a share to three decimals) equal to the number of Director Deferred Share Units
credited to such Director Deferred Share Unit Account as of the record date
applicable to such dividend. The number of additional Director Deferred Share
Units to be credited will be calculated to three decimals by dividing the amount
which would have been paid as dividends by the Fair Market Value of one Share as
of the applicable dividend payment date. In the case of dividends paid in
property other than cash, the amount of the dividend shall be deemed to be the
fair market value of the property at the time of the payment of the dividend, as
determined in good faith by the Committee.
F.
Distribution of Director Deferred Share Units Credited on or After January 1,
2014.

1.
Distribution Timing. Distribution of a Director's Director Deferred Share Units
credited to the Director's Director Deferred Share Unit Account will be made or
commence on the January 31st next following the date of the Non-Employee
Director's termination from service as a Director for any reason.

2.
Termination (Other Than Death). Distribution of amounts payable to a
Non-Employee Director upon termination from service as a Director (other than by
reason of death), shall be made in a single lump sum or in substantially equal
annual installments over a fixed period of 5 or 10 years, as elected by the
Non-Employee Director. The entitlement to a series of installment payments will
be deemed as the entitlement to a series of separate payments. In the event of
installment distributions, each subsequent installment shall be made on the
January 31 of the applicable anniversary date of the first installment. If a
Non-Employee Director does not make a valid distribution election or fails to
elect the form of distribution, then the manner of payment shall be a single
lump sum.

3.
Death. Distribution of amounts payable to a Non-Employee Director upon death
will be made to his or her beneficiaries in a single lump sum or in
substantially equal annual installments over a fixed period of 5 or 10 years, as
elected by the Non-Employee Director. The entitlement to a series of installment
payments will be deemed as the entitlement to a series of separate payments. In
the event of installment distributions, subsequent installments shall be made on
the annual anniversary date of the date of the first installment. If the
Non-Employee Director has commenced receiving distributions in installments and
dies before completing the receipt of all distributions, the remaining amount in
his or her Director Deferred Share Unit Account will be distributed to his or
her beneficiary as if the director had not died. If the Non-Employee Director
has commenced receiving distributions in installments and dies before completing
the receipt of all distributions, and the Non-Employee Director has elected a
single lump sum distribution upon death, the remaining amount in his or her
Director Deferred Share Unit Account will be distributed in a single lump sum.
If a Non-Employee Director does not make a valid distribution election or fails
to elect the form of distribution upon death, then the manner of payment shall
be the same as upon termination from service as a Director other than by reason
of death.

4.
Change In Control. All Director's Director Deferred Share Units credited to the
Director's Director Deferred Share Unit Account will be distributed in a single
lump sum upon the date of a change in the ownership or effective control of the
Company, or in the ownership



20

--------------------------------------------------------------------------------




of a substantial portion of the assets of the Company (as defined in Treasury
Regulation § 1.409A-3(i)(5)).
5.
Distribution in Kind. At the time of distribution, a Director's Director
Deferred Share Units shall be converted into an equal amount of Shares and all
whole Shares shall be distributed, in kind, to the Non-Employee Director, or to
his beneficiaries in the event of his death. Any fractional Deferred Share Unit
shall be paid in cash, calculated by multiplying the fraction of the Deferred
Share Unit by the Fair Market Value of the Shares as of the business day
immediately preceding the date of distribution.

6.
Distribution Elections. The Election Form under Section Thirteen B above by
which a Non-Employee Director elects to convert his or her Director Equity
Payment Fees into Director Deferred Share Units shall specify whether the
Director Deferred Share Units to which the Election Form applies shall be
distributed in a single lump sum or in installments upon termination from
service as a Director. Any election regarding the form of distribution will
remain in effect for subsequent calendar years until a written notice to revise
the Election Form is delivered to the Plan Administrator. Any subsequently filed
Election Form will be prospective only and must be submitted to the Plan
Administrator before the first day of the calendar year in which the services
related to the Director Equity Payment Fees subject to the revised Election Form
are performed. As of each December 31, the election becomes irrevocable with
respect to Director Equity Payment Fees payable with respect to services
performed in the immediately following calendar year. If no election is made
with respect to a lump sum or installment distribution upon a Director's
termination from service, the Director will be presumed to have elected a lump
sum distribution.

G.
Distribution of Director Deferred Share Units Credited Before January 1, 2014.

On the January 31st next following the date the Non-Employee Director's service
on the Board terminates for any reason, all of a Director's Director Deferred
Share Units credited to the Non-Employee's Director Deferred Share Unit Account
shall be converted into an equal amount of Shares and all whole Shares shall be
distributed, in kind, to the Non-Employee Director, or to his beneficiaries in
the event of his death, in a single lump sum. Any fractional Deferred Share Unit
shall be paid in cash, calculated by multiplying the fraction of the Deferred
Share Unit by the Fair Market Value of a Share as of the date of distribution.
H.
Subsequent Deferral Elections.

A Non-Employee Director shall be entitled to change the time and form of
distribution under Sections Thirteen F. and G., except in the event of a change
in control under Section Thirteen F.4., if:
1.
Such election does not take effect until at least 12 months after the date on
which the election is made; and

2.
Any election related to a payment, other than in the case of death, defers
payment for a period of at least five years from the date such payment would
otherwise have been made but for such subsequent deferral election.

A Non-Employee Director may only choose a form of distribution permitted under
Section Thirteen. For the avoidance of doubt, (i) no subsequent deferral
election made within the 12 month period ending on the date of a Non-Employee
Director's termination of service shall be effective and (ii) upon a
Non-Employee Director's termination of service, no additional subsequent
deferral elections may be made.


21

--------------------------------------------------------------------------------




I.
Separately Identifiable Amounts.

Director Deferred Share Units deferred in separate calendar years after December
31, 2013, and Director Deferred Share Units deferred in calendar years before
January 1, 2014, will be treated as separately identifiable amounts. A
Non-Employee Director may change the time and form of payment with respect to
each separately identifiable amount.
J.
Director Deferred Share Unit Status.

Except for purposes of the Company's Director Stock Ownership guidelines,
Director Deferred Share Units are not, and do not constitute, Shares, and no
right as holder of Shares devolves upon a Non-Employee Director by reason of
having Director Share Units credited to his or her account.
SECTION FOURTEEN.    CHANGE IN CONTROL
Except where the Committee expressly provides otherwise that no accelerated
vesting or exercisability shall occur in connection with a termination following
a Change in Control, in the event that, within the period commencing on a Change
in Control (as defined below) of the Company and ending on the second
anniversary of the Change in Control, a Participant's employment with the
Company or one of its affiliates is terminated other than for Cause, or the
Participant voluntarily resigns for Good Reason, then (i) all Stock Options and
SARs then outstanding shall become fully exercisable; (ii) all restrictions
(other than restrictions imposed by law) and conditions of all Restricted Stock
Awards, Restricted Stock Unit Awards and Other Stock-Based Awards then
outstanding shall be deemed satisfied as of the date of the Participant's
termination of employment; and (iii) all Performance Share Awards shall be
deemed to have been fully earned at target as of the date of the Participant's
termination of employment, subject to the limitation that any Award which has
been outstanding less than the six month anniversary of the Award's Date of
Grant on the date of the Participant's termination of employment shall not be
afforded such treatment.
For purposes of this Plan, a “Change in Control” means the occurrence of one of
the following events, whether in a single transaction or a series of related
transactions:
1.
any Person (as such term is defined in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the Beneficial Owner (as such term is defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its affiliates other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 35 percent or more of either the then outstanding Shares of the
Company or the combined voting power of the Company's then outstanding
securities; or

2.
the following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company, as such terms are used in Rule 14a-11 of
Regulation 14A under the Exchange Act) whose appointment or election by the
Board or nomination for election by the Company's shareholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors on the date hereof or whose appointment, election or
nomination for election was previously so approved; or

3.
the consummation of a merger, consolidation, reorganization or similar corporate
transaction of the Company, whether or not the Company is the surviving
corporation in such transaction,



22

--------------------------------------------------------------------------------




other than (A) a merger, consolidation, or reorganization that would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, at least 60 percent of
the combined voting power of the voting securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such
merger, consolidation or reorganization, or (B) a merger, consolidation or
reorganization effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing 20 percent or more
of either the then outstanding Shares of the Company or the combined voting
power of the Company's then outstanding securities; or
4.
the occurrence of, or the shareholders of the Company approve a Plan of, a
complete liquidation or dissolution of the Company or an agreement for the sale
or disposition by the Company of all or substantially all of the Company's
assets, other than a sale or disposition of all or substantially all of the
Company's assets to an entity, at least 60 percent of the combined voting power
of the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.
SECTION FIFTEEN.    AMENDMENT OF PLAN
The Board may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part, except (i) no such action may be taken
without shareholder approval which increases the number of Shares which may be
issued pursuant to the Plan (except as provided in Section Sixteen H (Changes in
Capital Structure)), extends the period for granting Incentive Stock Options
under the Plan, modifies the requirements as to eligibility for participation in
the Plan, or requires shareholder approval under any law or regulation in effect
at the time such amendment is proposed for adoption; (ii) no such action may be
taken without the consent of the Participant to whom any Award shall theretofore
have been granted, which materially and adversely affects the rights of such
Participant concerning such Award, except as such termination or amendment of
the Plan is required by statute, or rules and regulations promulgated
thereunder; and (iii) no such action may be taken if the proposed amendment must
be in the discretion of the Committee to comply with the disinterested
administration requirements of Rule 16b-3 under the Exchange Act.
SECTION SIXTEEN.    MISCELLANEOUS PROVISIONS
A.
Dividends.

The recipient of an Award may, if so determined by the Committee, be entitled to
receive, currently or on a deferred basis, dividends or their equivalents, with
respect to the number of Shares covered by the Award and subject to the terms
and conditions of the Plan and any applicable Award Agreement.


23

--------------------------------------------------------------------------------




B.
Nontransferability.

No benefit provided under this Plan shall be subject to alienation or assignment
by a Participant (or by any person entitled to such benefit pursuant to the
terms of this Plan), nor shall it be subject to attachment or other legal
process of whatever nature. Any attempted alienation, assignment or attachment
shall be void and of no effect whatsoever. Notwithstanding the above, Stock
Options (other than Incentive Stock Options) may be transferred as provided in
any Stock Option Agreement.
Payment shall be made to the Participant entitled to receive the same or to the
Participant's authorized legal representative. Deposit of any sum in any
financial institution to the credit of any Participant (or of a person entitled
to such sum pursuant to the terms of this Plan) shall constitute payment to that
Participant (or such person).
C.
No Employment Right.

Neither this Plan, any Award Agreement nor any action taken hereunder shall be
construed as giving any right to be retained as an officer or Employee of the
Company or any of its Subsidiaries.
D.
Tax Withholding.

The Company shall be authorized to withhold under the Plan the amount of
withholding taxes due in respect of an Award or payment hereunder and to take
such other actions as may be necessary in the opinion of the Company to satisfy
all obligations for the payment of taxes.
The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option or an SAR, or upon the
lapse of restrictions on an Award, or upon payment of Performance Shares or any
other benefit or right under this Plan (the Exercise Date, date such
restrictions lapse or the date of such payment of Performance Shares or any
other benefit or right occurs hereinafter referred to as the “Tax Date”), the
Participant may elect to make payment for the withholding of federal, state and
local taxes, including Social Security and Medicare (“FICA”) taxes by one or a
combination of the following methods:
(i)    payment of an amount in cash equal to the amount to be withheld;
(ii)
requesting the Company to withhold from those Shares that would otherwise be
received upon exercise of the Option or the SAR payable in Shares, or upon the
lapse of restrictions on an Award or upon payment of Performance Shares or any
other benefit or right paid in Shares, a number of Shares having a Fair Market
Value on the Tax Date equal to the amount to be withheld; or

(iii)    withholding from any compensation otherwise due to the Participant.
The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or a SAR payable in Shares, or upon the
lapse of restrictions on an Award, or upon payment of Performance Shares or any
other benefit or right paid in Shares to be satisfied by withholding Shares
pursuant to clause (iii) above shall not exceed the minimum amount of taxes,
including FICA taxes, required to be withheld under federal, state and local
law. An election by Participant under this subsection is irrevocable. Any
fractional Share amount and any additional withholding not paid by the
withholding or surrender of Shares must be paid in cash. If no timely election
is made, the Participant must deliver cash to satisfy all tax withholding
requirements. Notwithstanding the foregoing, the Committee has the continuing
authority to require a Participant


24

--------------------------------------------------------------------------------




to pay withholding taxes in cash regardless of the Participant's prior election
to satisfy such withholding taxes in Shares.
Any Grantee who makes a disqualifying disposition (as referenced in Section
Eight G, or an election under Section 83(b) of the Code with respect to a
Restricted Stock Award shall remit to the Company an amount sufficient to
satisfy all resulting tax withholding requirements, if any, in the same manner
as set forth above.
E.
Government and Other Regulations.

The obligation of the Company to make payment of Awards in Common Stock or
otherwise shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any government agencies as may be required. Except as
required by law, the Company shall be under no obligation to register under the
Act, any of the Shares issued, delivered or paid in settlement under the Plan.
If Common Stock granted under the Plan may in certain circumstances be exempt
from registration under the Act, the Company may restrict its transfer in such
manner as it deems advisable to ensure such exempt status.
F.
Indemnification.

Each person who is or at any time serves as a member of the Committee shall be
indemnified and held harmless by the Company against and from (i) any loss, cost
liability, or expenses that may be imposed upon or reasonably incurred by such
person in connection with or resulting from any claim, action, suit, or
proceeding to which such person may be a party or in which such person may be
involved by reason of any action or failure to act under the Plan; and (ii) any
and all amounts paid by such person in satisfaction of judgment in any such
action, suit or proceeding relating to the Plan. Each person covered by this
indemnification shall give the Company an opportunity, at its own expense, to
handle and defend the same before such person undertakes to handle and defend it
on such person's own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Restated Articles of Consolidation or By-Laws of the Company
or any of its Subsidiaries, as a matter of law, or otherwise, or any power that
the Company may have to indemnify such person or hold such person harmless.
G.
Reliance on Reports.

Each member of the Committee shall be fully justified in relying or acting in
good faith upon any report made by the independent public accountants of the
Company and its Subsidiaries and upon any other information furnished in
connection with the Plan. In no event shall any person who is or shall have been
a member of the Committee be liable for any determination made or other action
taken or any omission to act in reliance upon any such report or information or
for any action taken, including the furnishing of information, or failure to
act, if in good faith.
H.
Changes in Capital Structure.

If, without the receipt of consideration therefore by the Company, the Company
shall at any time (i) increase or decrease the number of its outstanding Shares
or (ii) change in any way the rights and privileges of such Shares such as, but
not limited to, the payment of a stock dividend or any other distribution upon
such Shares payable in Stock, or through a stock split, subdivision,
consolidation, combination, reclassification or recapitalization involving the
Shares, such that any adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then in
relation to the Stock that is affected by one or more of the above events, the
numbers, rights and privileges of (i)


25

--------------------------------------------------------------------------------




the Shares as to which Awards may be granted under the Plan, and (ii) the Shares
then included in each outstanding Award granted hereunder, shall be increased,
decreased or changed in like manner as if they had been issued and outstanding,
fully paid and non-assessable at the time of such occurrence.
If any adjustment or substitution provided for in this Section Sixteen H shall
result in the creation of a fractional Share under any Award, such fractional
Share shall be rounded to the nearest whole Share and fractional Shares shall
not be issued.
In the case of any such substitution or adjustment affecting an Option or an
SAR, such substitution or adjustments shall be made in a manner that is in
accordance with the substitution and assumption rules set forth in Treasury
Regulations 1.424-1 and the applicable guidance relating to Code Section 409A.
I.
Company Successors.

In the event the Company becomes party to a merger, consolidation, sale of
substantially all of its assets or any other corporate reorganization in which
the Company will not be the surviving corporation or in which the holders of the
Common Stock will receive securities of another corporation, then such Company
shall assume the rights and obligations of the Company under this Plan.
J.
Governing Law.

All matters relating to the Plan or to Awards granted hereunder shall be
governed by the laws of the State of Missouri, without regard to the principles
of conflict of laws.
K.
Code Section 409A.

(i)
This Plan and each Award is intended to meet or to be exempt from the
requirements of Code Section 409A, and shall be administered, construed, and
interpreted in a manner that is in accordance with and in furtherance of such
intent. Any provision of this Plan that would cause an Award to fail to satisfy
Code Section 409A or, if applicable, an exemption from the requirements of that
Section, shall be amended (in a manner that as closely as practicable achieves
the original intent of this Plan) to comply with Code Section 409A or any such
exemption on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Code Section 409A.

(ii)
If an Award provides for payments or benefits that (i) constitute a “deferral of
compensation” within the meaning of Code Section 409A, and (ii) are triggered
upon a termination of employment, then to the extent required to comply with
Section 409A, the phrases “termination of employment,” “separation from
service,” or words and phrases of similar import, shall be interpreted to mean a
“separation from service” within the meaning of Code Section 409A.

(iii)
If a Participant was a “specified employee,” then to the extent required in
order to comply with Code Section 409A, all payments or benefits paid or
provided under any Award that constitute a “deferral of compensation” within the
meaning of Code Section 409A, that are provided as a result of a “separation
from service” within the meaning of Section 409A and that would otherwise be
paid or provided during the first six (6) months following such separation from
service shall be accumulated through and paid or provided on the first business
day that is more than six (6) months after the date of the separation from
service



26

--------------------------------------------------------------------------------




(or, if the Participant dies during such six (6) month period, within ninety
(90) days after the Participant's death).
(iv)
To the extent that any Award is subject to Code Section 409A, any substitution
of such Award may only be made if such substitution is made in a manner
permitted and compliant with Code Section 409A.

(v)
In no event will the Company or any Subsidiary have any liability to any
Participant with respect to any penalty or additional income tax imposed under
Code Section 409A even if there is a failure on the part of the Company or
Committee to avoid or minimize such Section's penalty or additional income tax.

L.
Relationship to Other Benefits.

No payment under the Plan shall be taken into account in determining any
benefits under any pension, retirement, profit sharing or group insurance plan
of the Company or any Subsidiary, except as may be required by Federal law and
regulation or to meet other applicable legal requirements.
M.
Expenses.

The expenses of the Plan shall be borne by the Company and its Subsidiaries if
appropriate.
N.
Titles and Headings.

The titles and headings of the sections in the Plan are for convenience of
reference only, and in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.
O.
Clawback.

Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).






27